Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sylvester Kelly petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to correct clerical error under Fed.R. Crim.P. 36. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has now ruled on Kelly’s motion to reconsider his motion for clerical error. Accordingly, because the district court has recently decided Kelly’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.